This has been only done where the matters shown to the Court by way of aggravation have been relative to the matter for which the defendant hath been convicted, not where they are independent facts for which the party is liable to another prosecution. (295) We will not hear the other returns read.
A few days after the Court fined the defendant thirty pounds, and ordered him into the custody of the sheriff of New Hanover till the fine was paid.
Some days after this an application was made to discharge the defendant out of custody, as he had not wherewith to pay the fine now with him, and to issue a fi. fa. to the county of Onslow for the levying thereof; and it was urged that the Court had done so in the case of the Warrenton fines.